Citation Nr: 1137693	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability (to include posttraumatic stress disorder (PTSD) and Major Depression). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO). The Veteran's claims file is now in the jurisdiction of the Portland, Oregon RO.  In February 2007 he failed to appear for a Travel Board hearing scheduled at his request.  In June 2010 the Board remanded the case for additional development.  [A May 2011 rating decision granted service connection for Hepatitis-C, and that matter is no longer before the Board.]  In June 2011 the Veteran submitted additional evidence.  

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

A January 2008 VA examiner provided the Veteran diagnoses of Major Depression and moderate generalized anxiety and opined that the Veteran's depressive disorder and anxiety were at least as likely as not caused by or a result of stressors encountered during service in Vietnam, although he qualified the diagnoses with the understanding that that ongoing reported substance abuse might account for a significant degree of both depression and anxiety.  He noted that the Veteran's reported stressors met Cluster A for a PTSD diagnosis, but that he did not meet the full spectrum of PTSD symptoms under the DSM-IV.  

An August 2010 VA examiner provided a diagnosis of Major Depressive Disorder and opined that the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD.  He noted that the Veteran did not have the 'persistent symptoms of increased arousal' criteria, possibly because he self-medicated with alcohol.  [The Board notes that this is "Criterion D: hyper-arousal" of the DSM-IV-TR criteria for PTSD].  However, if the Veteran would meet this criterion absent the self-medication, then it would seem that he would meet all the criteria for a diagnosis of PTSD (albeit medicated), particularly if the cause of the self-medication was the PTSD.  Clarification in this regard is necessary.  Additionally, the examiner did not offer an opinion as to whether the diagnosis of Major Depressive Disorder was related to the Veteran's service.  Hence, the examination is inadequate for rating purposes, and further development is required. 

In June 2010 the Veteran checked a box on a report indicating that he had filed a claim for, or was receiving, Social Security Administration (SSA) disability benefits.  Nothing in the evidence of record indicates which disabilities SSA considered in any disability benefits determination and there are no SSA records associated with the claims file (or any indication such were sought); development to secure them is required.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).  

In June 2011 the Veteran submitted additional evidence regarding his psychiatric disability in the form of a DVD presentation and a statement from his daughter.  This evidence has not been considered by the RO, and the Veteran has not waived RO initial consideration of it.  On remand, the RO will have the opportunity to review this evidence in the first instance.  38 C.F.R. § 20.1304.
Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA psychiatric treatment the Veteran has received from December 2010 to the present.  

2. The RO should obtain from SSA a copy of any decision, either granting or denying the Veteran's claim for SSA disability benefits, as well as copies of any and all medical records or examinations underlying such determination. Associate all obtained records with the claims file.  If the records are unavailable, the reason must be explained.    

3. The RO should then arrange for the Veteran to be examined by a psychiatrist to determine the likely etiology of any psychiatric disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran the examiner should offer an opinion that responds to the following: 

a. Please identify (by medical diagnosis) each psychiatric disability entity found.  

The examiner should comment on the findings of the August 2010 VA examiner, that the Veteran did not meet the full DSM-IV criteria for a diagnosis of PTSD (and specifically the arousal criterion) because he was self-medicating with alcohol.  The examiner should explain whether the Veteran would meet the arousal criterion for a diagnosis of PTSD if he were not self-medicated with alcohol.  

If PTSD is not diagnosed the examiner should explain in detail why the Veteran does not meet the diagnostic criteria for such diagnosis (to include the necessary criterion/factors for a PTSD diagnosis found lacking).  

b. As to each diagnosed psychiatric entity other than PTSD, the examiner should indicate whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service.
 
c. If PTSD is diagnosed the examiner must fully explain how the diagnostic criteria are met, identify the stressor(s) upon which the diagnosis is based, discuss whether the stressor(s) is/are adequate to support the diagnosis, and note whether his symptoms are related to the stressor(s).

The examiner should discuss any non-service-connected etiologies for psychiatric disability (such as substance abuse) in rendering the opinion.  The examiner must explain the rationale for all opinions offered.

4. The RO should then re-adjudicate the claim (encompassing all psychiatric disabilities diagnosed).  .  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

